MEMORANDUM **
Doroteo Santiago Lopez Hernandez and his wife, Gabina Obdulia Garcia Gonzales, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its prior order affirming an immigration judge’s (“IJ”) decision denying their application for cancellation of removal. We deny in part and dismiss in part the petition for review.
Petitioners failed to address in their opening brief, and therefore have waived any challenge to, the BIA’s final determination that they did not identify any error of fact or law warranting reconsideration. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to consider Petitioners’ contentions regarding the BIA’s underlying order dismissing their direct appeal from the IJ’s decision because Petitioners failed to timely petition this court for review of that decision. See id. at 1258.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.